Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2478 Page 1 of 20




                           EXHIBIT A
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2479 Page 2 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION

                                                  Hopewell-Pilot Project, LLC Private Placement
                                                  Memorandum which was provided to EnSource
    A                                             members to solicit the investment in Hopewell.

                                                  Hopewell-Pilot Project, LLC Subscription Booklet
                                                  for Initial Additional Equity Shares dated May
                                                  31, 2016, which was provided to EnSource
    B                                             members to solicit the investment in Hopewell.

                                                  The original Amended and Restated Company
                                                  Agreement of Hopewell-Pilot Project, LLC,
                                                  which was provided to EnSource members to
    C                                             solicit the investment in Hopewell.

                                                  Amended and Restated Company Agreement of
                                                  Hopewell-Pilot Project, LLC Dated September 1,
    D                                             2016, Final Version, fully executed

                                                  Hopewell-Pilot Project, LLC Schedule of
                                                  Consulting and Contractor Agreements, which
                                                  was provided to EnSource in the due diligence
    E                                             data room.
                                                  Excerpts from the Rule 30(b)(6) deposition of
                                                  Justin Pannu (“Pannu”), taken on October 29,
    F                                             2018.
                                                  June 7, 2016 email from Thomas Tatham
                                                  (“Tatham”) to Mark Willis’ assistant regarding
                                                  Solicitation Documents to be provided to Chad
                                                  Martin, EnSource member, along with the
    G                                             attachments.
                                                  August 16, 2016 email from Justin Pannu
                                                  ("Pannu") to Tatham regarding due diligence
    H                                             lists.

                                                  August 23, 2016 email from Pannu to Tatham
    I                                             regarding follow up to due diligence queries

                                                  late August 2016 due diligence questions from
                                                  Richard Nawracaj (“Nawracaj”), EnSource’s
    J                                             counsel, with answers provided by Tatham



11/6/2019                                                                                          Page 1
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2480 Page 3 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION
                                                  September 12, 2016 email from Nawracaj to
                                                  Tatham regarding the terms of the Promissory
    K                                             Note and bridge loan
                                                  Second Amended and Restated Company
                                                  Agreement of Title Rover, LLC effective
                                                  September 1, 2016 (Final Version, fully
    L                                             executed)

                                                  September 29, 2016 Hopewell-Pilot Project, LLC
                                                  Initial Additional Equity Shares Subscription
                                                  Agreement executed by Justin Pannu, Manager
                                                  of EnSource Investments, LLC (Final Version,
    M                                             fully executed)
                                                  September 29, 2016 Share Exchange Warrant to
                                                  EnSource Investments LLC for common shares
    N                                             of Title Rover LLC

                                                  October 27, 2016 email from Tatham to
                                                  Nawracaj attaching the fully executed Exchange
                                                  Warrant to be held by EnSource for use at its
    O                                             discretion. This option was never exercised

                                                  December 7, 2016 Hopewell-Pilot Project LLC
    P                                             Progress Report as of November 30, 2016

                                                  December 8, 2016 email from Tatham to Pannu
                                                  providing answers to questions about the
    Q                                             Hopewell-Pilot Project, LLC Progress Report
                                                  December 8, 2016 email from Pannu to Willis
                                                  saying he is “ok” with the Hopewell-Pilot
    R                                             Project, LLC progress report
                                                  December 8, 2016 email from Pannu to Cliff
                                                  Sharp (EnSource member) saying that he is “not
                                                  so worried” about the Hopewell-Pilot Project,
    S                                             LLC progress report

                                                  August 8, 2016 email from Tom Tatham
                                                  regarding the Hopewell-Pilot Project, LLC
    T                                             Private Placement with Pannu carbon copied




11/6/2019                                                                                          Page 2
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2481 Page 4 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION
                                                  August 29, 2016 email discussion between
                                                  Pannu and Tatham regarding the Title Rover,
                                                  LLC Amended and Restated Operating
    U                                             Agreement
                                                  The Title Rover, LLC Preliminary Business &
                                                  Exploitation Plan, June 2016, which was
                                                  provided to EnSource in the due diligence data
    V                                             room
                                                  August 2, 2016 email from Tatham to several
                                                  members of EnSource attaching Solicitation
    W                                             Documents

    X                                             August 27, 2016 email from Pannu to Tatham

                                                  September 2, 2016 email from Pannu to Tatham
                                                  confirming that the Hopewell investment will
                                                  happen only after the company agreements are
                                                  revised (and attaching a partially executed
                                                  Subscription Agreement, revised to reflect the
    Y                                             contingency)
                                                  September 8, 2016 email from Willis to Pannu
                                                  asking for quick investment so tech
    Z                                             commitments can be met
                                                  September 30, 2016 email chain between
                                                  Tatham and Pannu reflecting EnSource’s
                                                  decision to invest $530,000 and sign the
   AA                                             Subscription Agreement
                                                  The Hopewell General Ledger as of December
   AB                                             31, 2016
                                                  An email chain ending on October 28, 2016
                                                  email from Willis to Pannu informing him that
                                                  the payment was needed to meet “budgeted
   AC                                             commitments.”
                                                  The Hopewell Term Sheet, which was provided
                                                  to Pannu via email from Tatham on July 9, 2016
   AD                                             (attached)

                                                  An email chain between Pannu and Tatham
                                                  confirming that funds were transferred via wire
   AE                                             from EnSource to Hopewell’s bank account




11/6/2019                                                                                           Page 3
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2482 Page 5 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION

                                                  October 26, 2016 email from Willis to Pannu
                                                  informing him that the payment was needed to
                                                  meet “commitments that [Hopewell had]
   AF                                             budgeted for accordingly.”
                                                  August 18, 2016 email discussion between
                                                  Tatham and Pannu, wherein Tatham answered
                                                  Pannu’s questions about monthly operational
   AG                                             expenses
                                                  August 31, 2016 email from Tatham to
                                                  EnSource member Jerome Johns, attaching pro
   AH                                             formas
                                                  Internal Title Rover email discussion regarding
                                                  offering two-year equity positions to key
    AI                                            technical employees
                                                  Excerpts from the deposition of Willis, taken on
    AJ                                            June 27, 2019.

                                                  Memorandum of Agreement between Hopewell
   AK                                             and Title Rover, dated April 4, 2016

   AL                                             September 12, 2016 email from Willis to Pannu

                                                  True and correct copies of the 2016 Beyond
                                                  Review and Image Engine invoices to Hopewell
   AM                                             for services provided
                                                  March 29, 2016 Hopewell-Pilot Project, LLC is
   AN                                             formed
                                                  June 23, 2016 email from Chad Martin
                                                  ("Martin") to Mark Willis ("Willis") regarding
   AO                                             potential investors
                                                  July 9, 2016 email from Tatham to Pannu
                                                  regarding Hopewell Private Placement with
                                                  attached Confidentiality and Non-Compete
                                                  Agreement and Term Sheet with attached
   AP                                             Exchange
                                                  July 12, 2016 email from Tatham to Pannu
                                                  regarding attached Executive Summary for
   AQ                                             Hopewell-Pilot Project, LLC




11/6/2019                                                                                            Page 4
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2483 Page 6 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION

                                                  July 22, 2016 email from Pannu to Tatham
                                                  regarding attached Non-Compete for Hopewell-
   AR                                             Pilot Project, LLC signed by Pannu

                                                  August 2, 2016 email from Tatham to several
                                                  EnSource members regarding formation of
                                                  special purpose entity to invest with attached
   AS                                             Hopewell subscription documents
                                                  August 8, 2016 email from Tatham to Robert
                                                  Humphrey ("Humphrey") and cc to Pannu
                                                  regarding private placement, purpose of
                                                  company and attaching solicitation documents
   AT                                             (email only)

                                                  August 15, 2016 email from Pannu to Willis
   AU                                             regarding revisions to Non-Compete document
                                                  August 15, 2016 Pannu's executed Non-
   AV                                             Compete Agreement
                                                  August 17, 2016 email string (including August
                                                  16, 2016 emails) regarding Pannu's attached
   AW                                             due diligence lists.
                                                  August 19, 2016 email from Tatham to Pannu,
                                                  cc-Nawracaj, and other EnSource parties
   AX                                             regarding data rooms

                                                  August 20, 2016 email from Tatham to Pannu
                                                  regarding Due Diligence List - Drop Box or
   AY                                             Online Data Room attaching due diligence lists
                                                  August 23, 2016 email from Tatham to Pannu
                                                  regarding answers to due diligence questions
   AZ                                             from Pannu on August 22, 2016
                                                  June 30, 2016 - Title Rover, LLC Memo to File
                                                  Terms to be provided in an Amended and
   BA                                             Restated Company Agreement
                                                  August 24, 2016 email from Tatham to Pannu
                                                  regarding follow up to due diligence queries and
   BB                                             further clarification
                                                  August 24 email from Pannu to Tatham
   BC                                             regarding the phone call about dilution




11/6/2019                                                                                          Page 5
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2484 Page 7 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION
                                                  August 26, 2016 email from Tatham to Jerome
                                                  Johns ("Johns") regarding Title Rover Dilution
   BD                                             Issues
                                                  August 30, 2016 email from Tatham to Pannu
                                                  regarding Title Rover Amended and Restated
   BE                                             OA - Comments
                                                  August 31, 2016 email from Pannu to Johns
                                                  regarding company vs. operating agreement -
   BF                                             proforma
                                                  September 2, 2016 email from Tatham to
                                                  Nawracaj regarding proposed language to
                                                  address and resolve CP's with attached
                                                  proposed changes to Title Rover company
   BG                                             agreement

                                                  September 6, 2016 email from Pannu to Tatham
                                                  and Nawracaj regarding conference call to
   BH                                             discuss financing from SMW Group
                                                  September 6, 2016 email from Nawracaj to
                                                  Tatham regarding EnSource subscription
    BI                                            agreement (withdrawn)

                                                  September 8, 2016 email from Michelle
                                                  Johnson to Willis, Pannu Johns and Nawracaj for
    BJ                                            conference call with Mark Willis
                                                  September 9, 2016 email from Pannu to Willis
                                                  regarding summary of September 8, 2016
   BK                                             phone call

                                                  September 12, 2016 email from Michelle
   BL                                             Johnson to Pannu, Willis re: call with Mark Willis
                                                  September 13, 2016 email from Pannu to Willis
                                                  regarding funding asap and EnSource account is
   BM                                             being opened
                                                  September 13, 2016 email from Pannu to Willis
                                                  regarding EnSource articles received from
   BN                                             Delaware
                                                  September 13, 2016 email from Pannu to
                                                  Tatham regarding Hopewell bridge loan
   BO                                             executed security agreement attached




11/6/2019                                                                                          Page 6
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2485 Page 8 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION
                                                  September 23, 2016 email from Tatham to
                                                  Pannu regarding increase in subscription
   BP                                             amount
                                                  September 29, 2016 email from Pannu to
                                                  Tatham regarding Subscription amount reduced
   BQ                                             by $100,000
                                                  September 29, 2016 email from Pannu to
                                                  Tatham regarding EnSource Subscription
   BR                                             agreement with attached agreement
                                                  October 28, 2016 email from Pannu to Tatham
                                                  regarding Oct 28 subscription payment
   BS                                             confirmation
                                                  November 11, 2016 email from Tatham to
                                                  Nawracaj regarding Oct 28 subscription
   BT                                             payment - send exchange warrant
                                                  December 8, 2016 email from Tatham to Pannu
                                                  regarding answers to questions about
   BU                                             November 30, 2016 Progress Report
                                                  December 14, 2016 email from Tatham to
                                                  Pannu regarding Hopewell Information request
   BV                                             for financials

                                                  December 16, 2016 email from Pannu to Willis
                                                  regarding response to requests for financial
   BW                                             information and WebEx presentation
                                                  December 16, 2016 email from Nawracaj to
                                                  Willis regarding attached letter regarding
                                                  EnSource not required to fund final $100,000 in
   BX                                             subscription agreement
                                                  December 18, 2016 email from Nawracaj to
                                                  Willis regarding Nawracaj role as legal counsel
   BY                                             to EnSource
                                                  December 19, 2016 email from Willis to
                                                  Nawracaj regarding Nawracaj role and request
                                                  to refrain from contacting Willis or his team
   BZ                                             members.
                                                  December 20, 2016 email from Tatham to
                                                  Nawracaj regarding personal inspection of
   CA                                             books and records
                                                  December 28, 2016 email from Tatham to
   CB                                             Nawracaj regarding unaudited financials



11/6/2019                                                                                           Page 7
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2486 Page 9 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION

                                                  December 30, 2016 email from Nawracaj to
   CC                                             Tatham regarding final subscription payment
                                                  January 6, 2017 email from Johns to Willis
   CD                                             regarding phone call with Willis
                                                  August 29, 2016 State of Delaware LLC
                                                  Certificate of Formation for EnSource
   CE                                             Investments, LLC
                                                  Limited Liability Company Agreement of
                                                  EnSource Investments LLC dated August 29,
   CF                                             2016
                                                  First Amended Limited Liability Company
                                                  Agreement of EnSource Investments LLC dated
   CG                                             August 29, 2017
                                                  Hopewell-Pilot Project, LLC Term Sheet for Oil,
                                                  Gas & Mineral Lease Acquisition Facility SMW
                                                  Investments I, LLC, Grant E. Sims, & related
   CH                                             entities August 26, 2016
                                                  Company Agreement of Hopewell-Pilot Project,
    CI                                            LLC dated March 29, 2016

                                                  Justin Pannu Deposition Exhibit 35 - December
                                                  8, 2016 email from Pannu to Willis regarding
    CJ                                            Tom clarified questions on Progress report
                                                  Justin Pannu Deposition Exhibit 36 - December
                                                  8, 2016 email from Cliff Sharp to Pannu
                                                  Progress report of November 30, 2016
   CK                                             questions
                                                  Mark Willis Deposition Exhibit 3 - Private
                                                  Placement Memorandum - Executive Summary
   CL                                             only
                                                  Mark Willis Deposition Exhibit 4 - Email from
                                                  Tatham to Stanley regarding "Are the wires
   CM                                             going out today"
                                                  Mark Willis Deposition Exhibit 5 - Texts between
                                                  Chad Martin and Mark Willis; pgs. 41/146
   CN                                             through 61/146




11/6/2019                                                                                           Page 8
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2487 Page 10 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION




                                                  Mark Willis Deposition Exhibit 6 - Data Mining
                                                  for Mineral Resource Investigations dated July
   CO                                             25, 2016 for Title Rover, LLC

                                                  Mark Willis Deposition Exhibit 7 - Hopewell
   CP                                             Transactions by Account as of May 4, 2017

                                                  Susan Willard Deposition Exhibit 4 - August 30,
                                                  2016 email from Tatham to Nawracaj regarding
   CQ                                             proposed equity to SLX key employees

                                                  Susan Willard Deposition Exhibit 6 - April 29,
                                                  2019 confidentiality agreement between
   CR                                             Willard and parties to Ensource v. Tatham, et al.

                                                  Susan Willard Deposition Exhibit 7 - Substantia
                                                  Logix Statement of Work for Data Services
   CS                                             presented to Mark Willis on March 8, 2016
                                                  Susan Willard Deposition Exhibit 8 - March 3,
                                                  2017 email from Tatham to Michelle Johnson
                                                  regarding phone call with Substantia Logix
   CT                                             payment status

                                                  Susan Willard Deposition Exhibit 9 - Substantia
                                                  Logix - The Fusion of Due Diligence + e-
   CU                                             Discovery Expertise marketing brochure
                                                  Susan Willard Deposition Exhibit 10 - Susan
   CV                                             Willard Curriculum Vitae

                                                  Statement of Work for Data Services presented
   CW                                             to Title Rover, LLC on March 8, 2016
                                                  June 24, 2016 Development Plan and Statement
                                                  of Work between Willis Group US And Beyond
   CX                                             Recognition
   CY                                             Brent Stanley Curriculum Vitae
                                                  March 29, 2016 Independent Contractor
                                                  Agreement between Title Rover and Brent
   CZ                                             Stanley



11/6/2019                                                                                             Page 9
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2488 Page 11 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION

                                                  June 24, 2016 General Summary of Pertinent
                                                  Terms in the Certain Settlement agreement as
   DA                                             such agreement relates to Title Rover
   DB                                             Substantia Logix Bank Records

                                                  August 26, 2016 email from Tatham to Brent
                                                  Stanley ("Stanley") regarding follow up diligence
   DC                                             queries - Tittle Rover dilution issues
                                                  July 27, 2016 email from Tatham to Stanley
                                                  regarding Webinar Dates for Title Rover
   DD                                             presentation
                                                  December 22, 2016 email from Tatham to
                                                  Stanley regarding Balance due Image Engine;
   DE                                             Title Rover Options
                                                  March 2, 2017 email from Tatham to Stanley
   DF                                             regarding Payment Status

                                                  October 27, 2016 email from Stanley to Willis
   DG                                             and Tatham regarding agenda for scheduled call
                                                  August 23, 2016 email from Stanley to Willis
                                                  regarding Statement of Work for Beyond
   DH                                             Review
                                                  April 22, 2016 email from Willis to Stanley
                                                  regarding Future work with the Walk About
    DI                                            System
                                                  July 27, 2016 email from Stanley to Willis
                                                  regarding Updated meeting space: Title Rover
    DJ                                            Overview
                                                  July 27, 2016 Calendar Note for Webex from
   DK                                             Stanley
                                                  August 24, 2016 email from Pannu to Tatham
                                                  regarding follow up diligence queries -
   DL                                             Intellectual Property
                                                  November 1, 2016 email from Stanley to
                                                  Tatham regarding Joe's analysis of the BR
   DM                                             deliverable

                                                  Undated - Preliminary Report on BR Extraction
   DN                                             Data
                                                  Substantia Logix - Joseph Haynes Curriculum
   DO                                             Vitae


11/6/2019                                                                                         Page 10
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2489 Page 12 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION
                                                  November 20, 2017 email from Tatham to
                                                  Jennifer Burkhardt regarding Quote for portal
   DP                                             development
                                                  Deposition Transcript of Justin Pannu taken
   DQ                                             October 29, 2018
                                                  Meridian Circle Advisors Firm Overview &
   DR                                             Credentials
                                                  Independent Contractor Agreement dated
                                                  March 29, 2016 between Title Rover, LLC and
   DS                                             Brent G. Stanley

                                                  Technology Utilization and Intellectual Property
   DT                                             Version 1.0 dated August 23, 2016
                                                  Title Rover, LLC Schedule of Corporate
   DU                                             Information
                                                  Data Mining for Mineral Resource
                                                  Investigations; Capabilities Summary and
   DV                                             Technical Overview August 19, 2016
   DW                                             2016 Cash Forecast
                                                  March 2, 2017 email from Stanley to Tatham
   DX                                             regarding Payment Status
                                                  April 4, 2016 Company Agreement of Title
   DY                                             Rover, LLC
                                                  April 16, 2016 email from Tatham to Haynes
                                                  w/Stanley and Willis cc'd regarding Expansion of
   DZ                                             Database
                                                  May 18, 2016 email from Tatham to Jeff
                                                  Firestone regarding Prospective Hopewell
   EA                                             Placements
                                                  June 16, 2016 email from Tatham to Willis
                                                  regarding Hopewell - Title Rover - financing -
   EB                                             SMW Group
                                                  June 27, 2016 email from Tatham to Monty
                                                  Grow regarding Hopewell-Pilot Project, LLC
                                                  Private Placement is now convertible to Title
   EC                                             Rover, LLC shares
                                                  June 27, 2016 email from Tatham to John
                                                  Nghiem (Meridian Circle Advisors) regarding
   ED                                             Hopewell Transaction




11/6/2019                                                                                         Page 11
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2490 Page 13 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION
                                                  June 27, 2016 email from Tatham to Gil Lopez
                                                  regarding Hopewell-Pilot Project, LLC Private
                                                  Placement is now convertible to Title Rover, LLC
   EE                                             shares
                                                  June 29, 2016 email from Tatham to Willis
   EF                                             regarding Share Exchange Warrant
                                                  July 1, 2016 email from Tatham to Willis
                                                  regarding Hopewell/Title Rover follow up -
   EG                                             Confidential information
                                                  July 6, 2016 email from Tatham to Trent Stout
                                                  regarding fully executed subscription
   EH                                             documents
                                                  July 24, 2016 email from John Martin to Willis
                                                  and Tatham regarding Update of data in the
    EI                                            system

                                                  August 8, 2016 email from Tatham to Willis
    EJ                                            regarding Hopewell Status Report for 2PM call
                                                  August 25, 2016 email from Tatham to Willis
                                                  regarding $1,000,000 Hopewell Lease
   EK                                             Acquisition Facility
                                                  August 26, 2016 email from Jerome Johns to
                                                  Tatham regarding Follow up diligence queries -
    EL                                            Title Rover Dilution Issues

                                                  September 6, 2016 email from Stanley to
   EM                                             Tatham regarding Meeting for September 7
                                                  September 9, 2016 from Stanley to John Martin
                                                  regarding Review TitleRover progress on data
   EN                                             readiness
                                                  September 12, 2016 email from John Martin
                                                  (calendar) to Tatham, Willis, Stanley, Haynes
                                                  regarding Review TitleRover progress on data
   EO                                             readiness

                                                  September 16, 2016 email from John Martin to
   EP                                             Stanley regarding status of deliverable
                                                  October 14, 2016 email from John Martin to
                                                  Stanley regarding Monday/Turnover of BR
   EQ                                             Portal/Madison Data
                                                  October 17, 2016 Title Rover Search Engine
   ER                                             Approach


11/6/2019                                                                                          Page 12
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2491 Page 14 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION
                                                  October 17, 2016 email from Willis to Tatham
   ES                                             regarding John Martin

                                                  October 23, 2016 email from Willis to Stanley
   ET                                             and John Martin regarding Task Status
                                                  October 29, 2016 email from Stanley to Tatham
   EU                                             regarding Wires
                                                  November 2, 2016 email from John Martin to
                                                  Tatham regarding further payments to Title
   EV                                             Rover

                                                  November 23, 2016 email from Tatham to Mark
                                                  regarding final offer to lease mineral interests
   EW                                             owned by M.H. & Gayle Barrett

                                                  December7, 2016 email from Tatham to Willis
   EX                                             regarding Draft progress report and cover letter

                                                  December 7, 2016 email from Tatham to Mark
                                                  Bush regarding Progress report to investors -
   EY                                             see message to Stanley and Haynes

                                                  December7, 2016 email from Tatham to Willis
   EZ                                             regarding updates - investor update looks good
                                                  April 16, 2016 email from Greg Kane to Tatham
   FA                                             regarding Site Name
                                                  April 16, 2016 email from Susan Willard to
                                                  Tatham (Haynes, Stanley and Willis cc'd)
   FB                                             regarding Susan Willard's WebEx Meeting
                                                  April 19, 2016 Title Rover Web Portal user
   FC                                             Guide Version 1.0

                                                  April 23, 2016 email from Haynes to Stanley and
   FD                                             Tatham, Willis cc'd, regarding Tobin/Tiger maps
                                                  May 2, 2016 email from Stanley to Willis and
                                                  Tatham regarding Guidelines for indexing Unit
   FE                                             Instruments
                                                  May 8, 2016 email from Kane to Tatham, Willis
    FF                                            regarding Timesheet notification

                                                  May 10, 2016 email from Stanley to Willis
   FG                                             regarding BR progress on Unit Dec indexing task


11/6/2019                                                                                         Page 13
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2492 Page 15 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION
                                                  May 10, 2016 email from Haynes to Stanley
                                                  regarding Barrett Family property in Madison
   FH                                             database

                                                  May 20, 2016 email from Stanley to Tatham,
    FI                                            Willis regarding Most recent Madison records
                                                  May 23, 2016 email from Tatham to John
                                                  Nghiem (Meridian Circle Advisors) regarding
    FJ                                            Mark up of engagement letter
                                                  May 25, 2016 email from Haynes to Stanley,
                                                  Tatham, Willis regarding Extracted Surveys and
   FK                                             Abstracts

                                                  June 1, 2016 email from Tatham to Michelle
                                                  Johnson / Willis cc'd regarding Subscription
                                                  Documents in proper order to be pdf'd for
    FL                                            transmission to prospective investors
                                                  June 2, 2016 email from Tatham to Willis
   FM                                             regarding Madison Updates
                                                  June 6, 2016 email from Tatham to Willis
                                                  regarding pending funding and current
   FN                                             obligations
                                                  June 26, 2016 email from Stanley to Tatham
                                                  regarding Title Rover preliminary Business &
   FO                                             Exploitation plan
                                                  June 27, 2016 email from Stanley to Joe Haynes
                                                  ("Haynes"), Tatham, Willis is cc'd regarding
   FP                                             Work Plan for BR

                                                  June 28, 2016 email from Jeff Firestone
                                                  (Meridian Circle Advisors) to Willis regarding
   FQ                                             Hopewell follow-up, moving forward
                                                  June 28, 2016 email from John Nghiem to
                                                  Tatham regarding Hopewell Transaction, new
   FR                                             conversion feature
                                                  June 30, 2016 Amended and Restated Company
    FS                                            Agreement of Title Rover, LLC

                                                  June 30, 2016 email from Tatham to Willis
                                                  regarding questions from Trent Stout regarding
   FT                                             Hopewell shares convertible to Title Rover



11/6/2019                                                                                        Page 14
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2493 Page 16 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION

                                                  June 30, 2016 email from Tatham to Willis
                                                  regarding questions from Trent Stout regarding
   FU                                             Hopewell shares convertible to Title Rover

                                                  July 7, 2016 email from Firestone to Willis,
   FV                                             Tatham regarding Meridian/Hopewell update
                                                  July 11, 2016 email from Haynes to Tatham and
   FW                                             Stanley regarding Survey Prospect List
                                                  July 12, 2016 email from Willis to Tatham
                                                  regarding Hopewell Private Placement, phone
   FX                                             call with Jerry Johns

                                                  July 18, 2016 email from Firestone to
   FY                                             Willis/Tatham regarding Hopewell checking in
                                                  July 20, 2016 email from Haynes to Stanley
    FZ                                            regarding Madison updates
                                                  July 25, 2016 2016 Cash Forecast - Hopewell-
   GA                                             Pilot Project, LLC
                                                  July 26, 2016 email from Stanley to Pannu
                                                  attaching Title Rover PowerPoint presentation
                                                  titled Data Mining for Mineral Resource
   GB                                             Investigations
                                                  July 28, 2016 email from Stanley to Burkhardt,
                                                  Willis, Tatham and Messer regarding Thoughts
   GC                                             on presentation
                                                  July 28, 2016 email from Willis to Stanley,
                                                  Tatham, Burkhardt and Messer regarding
   GD                                             Thoughts on today's presentation
                                                  July 29, 2016 email from Messer to Stanley,
                                                  Burkhardt and Tatham regarding PowerPoint
   GE                                             draft/presentation ideas
                                                  July 31, 2016 Second Amended and Restated
                                                  Company Agreement of Hopewell-Pilot Project,
   GF                                             LLC
                                                  August 18, 2016 email from Willis to Tatham
                                                  regarding proposed equity to SLX Key
   GG                                             employees
                                                  August 22, 2016 email from Bob Morgan at
                                                  Willis Group US to Tatham regarding Image
   GH                                             Engine open invoice for Hopewell



11/6/2019                                                                                      Page 15
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2494 Page 17 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION
                                                  August 28, 2016 email from Stanley to Pannu
                                                  regarding attached overview of tech and IP in
   GI                                             possession of Title Rover
   GJ
                                                  August 30, 2016 email from Tatham to
                                                  Nawracaj regarding Title Rover, LLC - Proposed
   GK                                             equity to SLX key employees
                                                  September 6, 2016 email from Nawracaj to
                                                  Willis and Tatham regarding Hopewell revised
   GL                                             company agreement
                                                  October 12, 2016 email from Tatham to Martin
                                                  (Willis, Haynes, Stanley cc'd) TitleRover Progress
   GM                                             on Data Readiness
                                                  October 14, 2016 email from Tatham to Stanley
                                                  regarding BR Portal Access for Stanley and
   GN                                             Haynes
                                                  October 14, 2016 email from Stanley to Tatham
                                                  regarding BR Portal Access for Stanley and
   GO                                             Haynes

                                                  October 17, 2016 email from Stanley to Tatham
   GP                                             and Willis regarding Draft Approach Document
                                                  October 17, 2016 email from Tatham to Willis
                                                  regarding payment to Stanley and Haynes due
   GQ                                             on 10/17.
                                                  October 17, 2016 email from John Martin
                                                  ("Martin") of Beyond Recognition to Tatham
   GR                                             and Willis

                                                  November 1, 2016 email from Stanley to
   GS                                             Tatham regarding AIT work list for October

                                                  November 2, 2016 email from Tatham to
                                                  Martin and Willis regarding Beyond Recognition
                                                  needs to participate in adequate QC evaluation
   GT                                             of load files and sample results

                                                  November 2, 2016 email from Martin to
                                                  Tatham regarding Beyond Recognition needs to
                                                  participate in adequate QC evaluation of load
   GU                                             files and sample results



11/6/2019                                                                                         Page 16
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2495 Page 18 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION
                                                  November 14, 2016 email from Tatham to
   GV                                             Stanley regarding Progress Update

                                                  November 15, 2016 email from Stanley to Hank
                                                  Gamble (cc to Tatham, Willis, Haynes) regarding
   GW                                             meeting to review new search functionality

                                                  November 22, 2016 email from Tatham to
   GX                                             Stanley regarding Updated WebEx meeting
                                                  November 22, 2016 email from Stanley to
                                                  Tatham, Willis regarding Title Rover LLC Follow-
   GY                                             on Financial Alternatives
                                                  November 28, 2016 email from Tatham to
                                                  Stanley regarding Status report on TR
   GZ                                             development work
                                                  December 1, 2016 email from Tatham to
                                                  Stanley regarding Development Task
   HA                                             Deliverables

                                                  December 7, 2016 email from Tatham to Willis
                                                  regarding Progress report to investors - see
   HB                                             message to Stanley and Haynes

                                                  January 13, 2017 - Minutes of Hopewell-Pilot
   HC                                             Project, LLC Annual Meeting (executed)

                                                  March 3, 2017 email from Tatham to Willis
                                                  regarding unauthorized use of TR proprietary
   HD                                             technology - Stanley's misstatement of facts
                                                  November 17, 2017 email from Tatham to
                                                  Jennifer Burkhardt regarding status of title rover
   HE                                             proprietary software
                                                  November 20, 2017 email from Tatham to
                                                  Jennifer Burkhardt regarding quote for portal
   HF                                             development
                                                  Follow on Financing Alternative for Title Rover,
   HG                                             LLC
   HH                                             Renegade LLC's Hopewell Pilot Project

                                                  Cash Receipts & Disbursements - Hopewell Pilot
    HI                                            Project, LLC 3/23/16 - 3/31/17



11/6/2019                                                                                         Page 17
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2496 Page 19 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION
                                                  Hopewell-Pilot Project, LLC Transaction by
                                                  Detail by Account March 1 through December
    HJ                                            15, 2016
                                                  Hopewell-Pilot Project Trial Balance of accounts
   HK                                             at selected dates

                                                  Image Engine, LLC et al. v. Beyond Recognition,
                                                  LLC, et al. Settlement Agreement and Mutual
   HL                                             Release dated June 24, 2016
                                                  March 16, 2016 Settlement, Release
                                                  Agreement, Copyright Assignment, and License
                                                  Agreement between BHPB and Image Engine,
   HM                                             LLC
                                                  Text messages between Mark Willis and Chad
   HN                                             Martin
                                                  Text Messages between Tatham, Nawracaj,
   HO                                             Sharp and Pannu
                                                  Text messages between Mark Willis and Justin
   HP                                             Pannu
                                                  Text messages between Tom Tatham and Justin
   HQ                                             Pannu

   HR                                             Text messages between Pannu and Stanley
                                                  Further text messages between Mark Willis and
   HS                                             Chad Martin
                                                  Complete Hopewell Pilot Project, LLC General
   HT                                             Ledger as of December 31, 2016

                                                  To the extent the court allows plaintiff to
                                                  produce documents at 3:20 pm on November 1,
                                                  2019, same day trial exhibit list is due to court,
                                                  and to the extent such documents are
                                                  admissible, -- All documents listed in production
   HU                                             numbered PLTF_002796-PLTF_003692
                                                  December 15, 2016 email from Stanley to
                                                  Tatham and Willis regarding draft of Title Rover
   HV                                             Technology Update Report
                                                  Title Rover, LLC Profit & Loss January through
   HW                                             December 2016
                                                  March 3, 2017 email from Tatham to Willis
   HX                                             regarding payment status



11/6/2019                                                                                         Page 18
  Case 3:17-cv-00079-H-LL Document 147-1 Filed 11/06/19 PageID.2497 Page 20 of 20

                      Ensource Investments LLC vs. Thomas P. Tatham, et al.
                                    Case No. 17CV0079 H LL
                             Willis Defendants' AMENDED Exhibits


 NUMBER DATE MARKED         DATE ADMITTED         DESCRIPTION
                                                  December 18, 2016 email from Stanley to
                                                  Tatham regarding changes to draft Title Rover
   HY                                             Technology Update Report

                                                  October 4, 2016 email from Tatham to Stanley
   HZ                                             regarding Stanley draft Services Agreement
                                                  Agreement between Brent G. Stanley and Title
    IA                                            Rover, LLC with redline changes
                                                  To the extent the court allows plaintiff to
                                                  produce documents on November 6, 2019, 5
                                                  days after trial exhibit list was due to court, and
                                                  to the extent such documents are admissible, --
                                                  All documents listed in 11/6/19 Plaintiff
                                                  production numbered PLTF_003693-
    IB                                            PLTF_003727
                                                  February 8, 2019 email from Tatham to
                                                  Shannon Sweeney regarding FRE 408 Privileged
    IC                                            Settlement Communications

                                                  March 18, 2019 email from Tatham to Sweeney
    ID                                            regarding settlement discussions
                                                  September 13, 2019 email from Tatahm to
                                                  Sweeney regarding Ensource settlement
    IE                                            proposal to Willis Defendants
                                                  September 14, 2019 email from Sweeney to
                                                  Tatham regarding settlement offer from
    IF                                            plaintiffs and dismissal of Tatham

                                                  September 14, 2019 email from Tatham to
    IG                                            Sweeney regarding filed dismissal of Tatham
                                                  September 16, 2019 email from Tataham to
                                                  Sweeney regarding plaintiff's settlement offer
    IH                                            to Willis defendants
                                                  September 17, 2019 email from Sweeney to
                                                  Nawracaj regarding collaboration among
    II                                            defendants

                                                  September 17, 2019 court filing by Tatham
                                                  "Defendant Thomas P. Tatham's Response to
    IJ                                            Order to Show Cause" Case Docket Number 132




11/6/2019                                                                                           Page 19
